Citation Nr: 0103222	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  95-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, status/post anterior cruciate ligament 
reconstruction, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in March 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.   Thereafter, the Board 
remanded these issues to the RO for further development.  The 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and giving-away; 
and objective findings of a normal gait, nearly full range of 
motion, and normal sensory and motor strength. 

3.  The veteran's right knee instability and giving away more 
nearly approximate a slight right knee disability. 

4.  The veteran's sinus disability is currently manifested by 
subjective complaints of congestion, pain, and wheezing; but 
no objective findings of treatment for sinusitis or purulent 
drainage.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury, status/post anterior 
cruciate ligament reconstruction, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2000).

2.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, DC 6513 
(1996) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset it is noted that while this appeal was pending, 
the law changed.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This provides for certain 
notice and other assistance in developing a claim.  In this 
case the assistance by way of examination and the notice as 
to evidence needed have been supplied.  The Board can, 
accordingly proceed to consider this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

I.  Entitlement to an Increased Evaluation for the Residuals 
of a Right Knee Injury

In addition to the regulations outlined above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee (where both were service connected) could be rated 
separately under DCs 5010 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
existed, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the veteran's claim.

The RO originally rated the veteran's right knee disability 
under DC 5257.  The Board will also consider DCs 5003, 5010, 
5256, 5258, 5259, 5260, and 5261 for evaluating the veteran's 
right knee impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent for moderate disability; and 30 percent for severe 
disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997). 

As an initial matter, the Board notes that the veteran failed 
to report for his most recent VA examination; accordingly, 
the claim will be decided based on the evidence of record.  
There is no indication that there was no good cause to report 
for the examination.  To that end, the veteran underwent X-
rays in February 1993, which reflected degenerative changes 
of the right knee joint.  He subsequently underwent a right 
knee arthrogram and MRI, which showed osteoarthritis of the 
right knee with a small joint effusion and bilateral 
osteophytes.  When the veteran was hospitalized in April 1993 
for neck surgery, his extremities were noted to be without 
cyanosis, clubbing, edema, or deformity.  Neurologically, he 
was intact and motor strength was 5/5 in all major muscle 
groups.  Sensory was intact to light touch and deep tendon 
reflexes were brisk and symmetrical.  His gait was noted to 
be normal.  

In a December 1993 VA examination report, the veteran related 
that he injured his right knee in service and underwent 
reconstructive surgery.  He had hardware removed in 1988 and 
again in 1992.  He reported that he was in constant pain, 
experienced swelling and giving away of the knee, and wore a 
knee brace.  He denied that the knee locked.  He was noted to 
walk with a limp.  Physical examination revealed right knee 
range of motion of extension to 0 degrees and flexion to 125 
degrees.  Clarke's test was positive, and McMurray's sign was 
negative.  There was no laxity of the cruciate or collateral 
ligaments of either knee.  Circumference of the left knee was 
16 inches on the compared to 16 1/2 on the right.  The final 
diagnosis was post-operative status anterior cruciate 
ligament reconstruction of the right knee with superimposed 
osteoarthritis and chondromalacia patella.

At a hearing before the Board March 1999, the veteran 
reflected that he had undergone surgery in service and still 
had problems with his knee locking up.  He denied receiving 
current treatment for his knee but used his knee brace when 
needed.  He also reported a numbness in the knee where the 
screws were removed.  

With respect to the veteran's claim for a right knee 
disability, the Board finds that the objective findings of 
the veteran's right knee disability do not warrant more than 
a 10 percent evaluation at this time.  First, there is no 
evidence of ankylosis as reflected in the veteran's nearly 
full range of motion.  Accordingly, there is no basis on 
which to assign a higher rating under DC 5256.  Further, the 
Board finds that the veteran's right knee disability is 
appropriately assigned a 10 percent rating under DC 5257 on 
the basis no more than a slight knee impairment is shown.  
That slight impairment is noted to be limitation of motion as 
there is no objective evidence of instability or recurrent 
subluxation of the knee.  Thus, the slight knee impairment 
manifested, based on the evidence on file, is the limitation 
of motion, due apparently to arthritis.  The Board is 
persuaded by the recent lack of medical treatment for a right 
knee disability and the lack of necessity for prescription 
medications.  Moreover, the veteran recently noted that he 
was able to work in telephone sales.  

In addition, there is no current objective evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While a single small effusion 
was noted several years ago, there is no medical evidence of 
a current effusion.  In addition, although the veteran has 
undergone several surgical procedures on his right knee, a 10 
percent rating is the highest available under DC 5259.  
Moreover, in evaluating the veteran's right knee disability 
under DC 5260, the Board notes that the recent clinical 
findings reflect essentially normal range of motion, with a 
slight decrease in extension but not enough to warrant a 
higher than 10 percent rating under the relevant diagnostic 
code.  Therefore, the Board can find no basis on which to 
assign a higher rating under either DC 5260 (limitation of 
flexion) or DC 5261 (limitation of extension).  Finally, 
because the veteran is rated 10 percent disabled under a 
limitation of motion diagnostic code, there is no basis for a 
separate compensable evaluation for osteoarthritis under DCs 
5003-5010.  Accordingly, the Board finds that the currently 
assigned 10 percent disability rating for the residuals of a 
right knee injury is appropriate.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the residuals of his right knee disability 
warrant no more than a 10 percent evaluation under any 
relevant diagnostic code. 

II.  Entitlement to an Increased (Compensable) Evaluation for 
Sinusitis

The RO has rated the veteran's sinus disability under DC 
6513.  As an initial matter, the Board notes that during the 
pendency of the appeal, the regulations regarding the 
respiratory system, including those for sinusitis were 
changed.  However, as discussed below, the Board finds that a 
noncompensable evaluation would be appropriate under either 
the pre-amendment or the post-amendment regulations.  It is 
noted that the veteran and his representative have been 
provided with both the new and old law and regulations.  Thus 
the Board may proceed with review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation was warranted for X-ray 
manifestations only, symptoms mild or occasional.  A 10 
percent evaluation was warranted with moderate symptoms, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Finally, a 50 percent evaluation was warranted 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  

Effective October 7, 1996, the rating criteria for chronic 
sinusitis were changed. Under the new criteria, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An endnote indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

The medical evidence associated with the claims file shows no 
specific treatment for sinusitis.  In a June 1992 VA 
examination report, the veteran noted that he had undergone 
sinus surgery during service for the removal of a cyst.  
Physical examination showed that his sinuses were nontender 
to palpation and percussion, the nasal septum was midline, 
and his nares were clear.  At the time of the veteran's April 
1993 hospitalization for neck surgery, his oropharynx and 
oral cavity were noted to be without lesions.  The veteran 
had no complaints related to his sinuses at that time.  

At a hearing before the Board in March 1999, the veteran 
testified that he experienced seasonal allergies and could 
not have the shower water fall on his face because of pain 
sometimes.  He related that he used over-the-counter 
medication without success.  He reported that he had 
difficulty with his sinuses up to three times per month, with 
reactions to cigarette smoke, heavy pollen, and ragweed.  He 
also related problems with wheezing and phlegm.

Review of the medical evidence of record reveals that the 
veteran has not received treatment for sinusitis for many 
years.  While he reported frequent sinus problems, the 
medical evidence is devoid of discharge, crusting, scabbing, 
or headaches due to sinus problems.  Moreover, there is no 
indication of frequent incapacitating recurrences of 
sinusitis as evidenced by the lack of medical treatment.  
Further, two VA physicians have noted no problems with the 
veteran's sinuses.  Accordingly, the Board finds that the 
evidence does not warrant a compensable evaluation under the 
pre-amendment regulations.  

Further, there is no medical evidence which would warrant a 
compensable evaluation under the current regulations.  
Specifically, the absence of treatment for sinusitis reflects 
that the veteran has not had incapacitating episodes of 
sinusitis requiring antibiotic therapy.  By his own 
testimony, he self-medicates with over-the-counter sinus 
medication and never indicated that he had been treated with 
antibiotics.  Further, the medical evidence does not reflect 
that the veteran had been treated for purulent discharge or 
crusting.  Thus, there is no evidence that a compensable 
evaluation is warranted under the post-amendment regulations.  

The Board has considered the veteran's sworn testimony and 
written statements that his sinusitis is worse than currently 
evaluated.  Although his statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

The claim for entitlement to an increased evaluation for 
residuals of a right knee injury, status/post anterior 
cruciate ligament reconstruction, currently evaluated at 10 
percent disabling, is denied.

The claim for entitlement to an increased (compensable) 
evaluation for sinusitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

